nlfllft. ifekkn               Ausml,-rmswn                     ^ ^.^m
US.                                       >                            ou
liiESMori&te




 M Csfh ®t'allnecesaHm'Acunimhirttibih -fodtuaSfry
 kjf+h he /jouf-f and luImPs -#?£ fe -b iObhf/1 h&t docu/iimh.
 DaI 4.ID, lb" Made -Ihese•skti-flT&fh.


                                               Stni/rd/'
                                               Wllfttboldw




                                                MJ3|9'mS03ty(eqV




                                              sivaddviVNiwiaodoianoo
                                                  NIQ3AI303d